DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the preliminary amendment filed on 06/06/2021. Claims 15-22 are pending in this application. Claims 1-14 have been cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase "a substantially planar front wall" in claim 15 (line 9) is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what would necessarily constitute the degree of planar front wall to meet the claim limitation. For examination purposes, the limitation has been interpreted as “a planar front wall”.
The phrase "a substantially planar back wall" in claim 15 (line 10) is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what would necessarily constitute the degree of planar back wall to meet the claim limitation. For examination purposes, the limitation has been interpreted as “a planar back wall”.
Claim 15 recites the limitation "the back wall" in the last line.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the planar back wall”.
Claim 18 recites the limitation "the system" in the last line.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the concealable, wall-mounted system”.
Claim 19 recites the limitation "the system".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the concealable, wall-mounted system”.
Claims 16-17 and 20-22 are rejected by their virtual dependencies of claims 15 and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 18-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leman et al. (2015/0052914) in view of Schmitt (4,505,328).
Regarding claim 15, Leman discloses a system (see figure 1) for providing domestic hot water using a water-to-water source heat pump (10), the system comprising: 
a compressor (20); 
a source heat exchanger (18);
a load heat exchanger (76);
a domestic hot water heat exchanger (36; see figure 1); and
piping (the piping of the system; see figure 1) for transporting refrigerant between the compressor (20), the source heat exchanger (18), the load heat exchanger (76), and the domestic hot water heat exchanger (36; see figure 1); 
However, Morita fails to disclose the system is concealed inside a single wall cavity comprising a substantially planar front wall and a substantially planar back wall, the system disposed within the wall cavity such that the system does not penetrate into the plane of the back wall or beyond the plane of the front wall.
Schmitt teaches a system (the heat pump system which associated with compressor 38) is concealed inside a single wall cavity (see figure 3) comprising a substantially planar front wall (62) and a substantially planar back wall (7), the system disposed within the wall cavity such that the system does not penetrate into the plane of the back wall (62) or beyond the plane of the front wall (62; see figure 3).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Leman to incorporate a system which is concealed inside a single wall cavity as taught by Schmitt in order to save space for the room.
Regarding claim 18, Leman discloses system for providing domestic hot water using a water-to-water water source heat pump (10) with a domestic hot water pump (62) and a domestic hot water storage tank (86), the system comprising a compressor (20), a source heat exchanger (18), a load heat exchanger (76), the domestic hot water heat exchanger (36), and the domestic hot water storage tank (86) in fluid communication via a system of piping (see figure 1). 
However, Leman fails to disclose the system is a concealable, wall-mounted system and wherein: the water-to-water water source heat pump (10) and the domestic hot water storage tank (86) are each mounted in a wall cavity and disposed within the wall cavity such that the system does not penetrate the wall cavity.
Schmitt teaches a system (the heat pump system which associated with compressor 38) which is concealed inside a single wall cavity (see figure 3); wherein the system is mounted in a wall cavity and disposed within the wall cavity such that the system does not penetrate the wall cavity (see figure 3).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Leman to incorporate a system which is concealed inside a single wall cavity as taught by Schmitt in order to save space for the room.
Regarding claim 19, Leman as modified discloses the system (10) is concealed inside an interior wall (see figure 3 of Schmitt).
Regarding claim 20, Leman as modified discloses the water-to-water source heat pump (62) and the domestic hot water storage tank (86) are both mounted in the same wall cavity (see figure 3 of Schmitt).
Regarding claim 22, Leman discloses the water-to-water water source heat pump (10) utilizes water at both a load (76) and source (18) side as a thermal transfer medium (see figure 1).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leman in view of Schmitt as applied to claim 15 above and further in view of Searle et al. (2009/0285567).
Regarding claim 16, Leman as modified fails to disclose the water-to-water water source heat pump is mounted between adjacent wall studs.
Searle teaches components of the system are mounted between adjacent wall studs (see figure 3).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Leman to incorporate the components of the system as taught by Searle such that the water-to-water water source heat pump is mounted between the adjacent wall studs in order to save space for the room.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leman in view of Schmitt as applied to claim 15 above and further in view of Memory et al. (2005/0155749).
Regarding claim 17, Leman fails to disclose the source heat exchanger, load heat exchanger, and domestic hot water heat exchanger comprise braze plate heat exchangers.
Memory teaches a system comprises a source heat exchanger (12), load heat exchanger (14), and domestic hot water heat exchanger (22) comprise braze plate heat exchangers (see title and figure 1). 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date the claim invention to have modified the system of Leman to incorporate the heat exchangers which comprise braze plate heat exchangers in order to prevent the heat exchangers from corrosion.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leman in view of Schmitt as applied to claim 18 above and further in view of Petty et al. (5769033).
Regarding claim 21, Leman fails to disclose the system further comprising an access panel mounted in the wall cavity to provide access for service.
Petty teaches an apparatus comprises an access panel (a cover means 50) mounted in the wall cavity to provide access for service (see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date the claim invention to have modified the system of Leman to incorporate an access panel as taught by Petty in order to provide protection and server access to the system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,041,661. Although the claims at issue are not identical, they are not patentably distinct from each other because.
Regarding claim 15, U.S. Patent No. 11,041,661 discloses A system for providing domestic hot water using a water-to-water water source heat pump, the system comprising: a compressor; a source heat exchanger; a load heat exchanger; a domestic hot water heat exchanger; and piping for transporting refrigerant between the compressor, the source heat exchanger, the load heat exchanger, and the domestic hot water heat exchanger; wherein the system is concealed inside a single wall cavity comprising a substantially planar front wall and a substantially planar back wall, the system disposed within the wall cavity such that the system does not penetrate into the plane of the back wall or beyond the plane of the front wall (see claim 1 of the U.S. Patent No. 11,041,661).
Regarding claim 16, U.S. Patent No. 11,041,661 discloses the water-to-water water source heat pump is mounted between adjacent wall studs (see claim 2 of the U.S. Patent No. 11,041,661).
Regarding claim 17, U.S. Patent No. 11,041,661 discloses the source heat exchanger, load heat exchanger, and domestic hot water heat exchanger comprise braze plate heat exchangers (see claim 4 of the U.S. Patent No. 11,041,661).
Regarding claim 18, U.S. Patent No. 11,041,661 discloses A concealable, wall-mounted system for providing domestic hot water using a water- to-water water source heat pump with a domestic hot water pump and a domestic hot water storage tank, the concealable, wall-mounted system comprising a compressor, a source heat exchanger, a load heat exchanger, the domestic hot water heat exchanger, and the domestic hot water storage tank in fluid communication via a system of piping, wherein: the water-to-water water source heat pump and the domestic hot water storage tank are each mounted in a wall cavity and disposed within the wall cavity such that the system does not penetrate the wall cavity (see claims 1, 6 and 11 of the U.S. Patent No. 11,041,661).
Regarding claim 19, U.S. Patent No. 11,041,661 discloses the system is concealed inside an interior wall (see claim 6 of the U.S. Patent No. 11,041,661).
Regarding claim 20, U.S. Patent No. 11,041,661 discloses the water-to-water source heat pump and the domestic hot water storage tank are both mounted in the same wall cavity (see claim 11 of the U.S. Patent No. 11,041,661).
Regarding claim 21, U.S. Patent No. 11,041,661 discloses the system further comprising an access panel mounted in the wall cavity to provide access for service (see claims 1 and 7 of the U.S. Patent No. 11,041,661).
Regarding claim 22, U.S. Patent No. 11,041,661 discloses the water-to-water water source heat pump utilizes water at both a load and source side as a thermal transfer medium (see claims 1 and 10 of the U.S. Patent No. 11,041,661).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763